DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on April 8, 2020, August 18, 2020 and September 17 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.  Claim(s) 1-4, 6,  9-12, 13, 15, 18,19, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by He et al.  (US Pub. No.: US 2015/0010239 A1).
	Regarding claim 1, He et al. discloses a method for processing an image, executed by a mobile terminal (Fig. 4B; Para 7-8, 41, 109 ; photographing device ; photographing method ), the method comprising:
acquiring a preview image to be processed (Figs. 1, 2A, 4A,4B; Para 43; acquire to-be-photographed first content ) ;
identifying scene information from the preview image (Para 43; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject.) ;
determining a composition mode corresponding to the scene information (Para 47-53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.); and
composing the preview image according to the composition mode (Para 54-59; 104; Provide an image composition adjustment suggestion on the first content for the user according to the matching evaluation degree and the preset image composition template, where the adjustment suggestion is a tip on how to adjust the image composition relationship in the first content, so that the image composition relationship completely matches the preset image composition template.  A photographing method in this embodiment can enable a user to directly obtain image composition quality of a photo 
Regarding claim 2, He discloses the method of claim 1, wherein determining the composition mode corresponding to the scene information comprises:
generating composition feature data related to the scene information based on the scene information (Para 43-47; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject.); and
acquiring a composition mode corresponding to the composition feature data from preset composition modes when the composition feature data matches preset composition feature data ( Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.) .
          Regarding claim 3, He discloses the method of claim 1, wherein the scene information comprises foreground object category information ( Para 43-47; the first subject may be a partial close-up of a building, a partial close-up of a landscape, a person, multiple persons, an area in a range, or a river, a section of path, or the like. If the first subject is a river, trees around the river, and the like are all the background 
wherein determining the composition mode corresponding to the scene information comprises:
determining a main object from the preview image based on the foreground object category information ( Para 43-57; after a first subject with which a user is concerned is determined in to-be-photographed first content, an image composition relationship between the first subject and a second subject in the first content is obtained, ) ;
acquiring an area of the main object in the preview image; and determining the composition mode for the preview image based on the area of the main object in the preview image (Para 43-55; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject. For example, the first subject may be a partial close-up of a building, a partial close-up of a landscape, a person, multiple persons, an area in a range, or a river, a section of path, or the like. If the first subject is a river, trees around the river, and the like are all the background subject. It should be noted that the first subject in this embodiment may be multiple areas in the first content. It can be understood that matching the image composition relationship between the second subject and the first subject with a preset image composition template can be understood as location matching performed using the image composition relationship and a special line or a special point in the preset image 
          Regarding claim 4, He discloses the method of claim 1, wherein the scene information comprises background category information and foreground object category information ( Para 16; selecting a to-be-evaluated photo, and obtaining a main subject and a background subject of the photo according to a focal point of the photo;) , and
wherein determining the composition mode corresponding to the scene information comprises:
determining a category of a background of the preview image based on the background category information ( Para 16-17; 109;  obtain a main subject and a background subject of the photo according to a focal point of the photo; the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color information, body type, and vagueness of an outline ) ;

determining the composition mode for the preview image based on the category of the background of the preview image and the category of the foreground object of the preview image ( Para 17; Para 54-59, 104;  the image composition analysis and evaluation unit 25 is configured to determine an image composition relationship between the first subject and a second subject, and make comparison and analysis to give an image composition quality evaluation according to a pre-stored image composition template) .
	Regarding claim 6, He discloses the method of claim 1, wherein the scene information comprises foreground object category information and foreground object position information (Para 79; he photographing device analyzes relative locations of the current second subject and first subject.) , and
wherein composing the preview image according to the composition mode comprises:

determining a real position of the foreground object in the composition based on the preset position of the foreground object and the foreground object position information (Para 79-85; Figs. 3B; 3C; the photographing device detects that a horizontal plane (an edge of a range, that is, the first subject) is closer to a location of a golden section line in the golden section image composition template, after matching the image composition relationship with the golden section image composition template, the photographing device obtains that the first subject in the image composition relationship is closer to a location of a lower section line. ) ; and
arranging the foreground object at the real position of the foreground object in the composition (Para 85; after matching, comparison, and computing, a matching evaluation degree is given, and further, an image composition adjustment suggestion is given, where the image composition adjustment suggestion may be an illustrated suggestion, which suggests that the user adjust framing according to a direction of the dotted line. After the user adjusts the framing according to the image composition adjustment suggestion, the matching evaluation degree is refreshed immediately, as shown in the right diagram of FIG. 3C.). 
triangular image composition template, a diagonal image composition template, a vertical line image composition template, and/or a horizontal line image composition template, an asymmetric image composition template, an S-shaped image composition template, an X-shaped image composition template, or the like.) .
	Regarding claim 10, He discloses a device (Fig. 4B; Para 7-8, 41, 109; photographing device ) for processing an image, comprising:
a processor ( Figs. 1-4B; Para 147;  a program instructing relevant hardware) , and a memory  (Para 147; The program may be stored in a computer readable storage medium. When the program runs, the steps of the method embodiments are performed. The foregoing storage medium includes any medium that can store program code, such as a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc) coupled to the processor, wherein the processor is configured to:
acquire a preview image to be processed (Figs. 1, 2A, 4A,4B; Para 43; acquire to-be-photographed first content);
identify scene information from the preview image (Para 43; After determining a first subject with which a user is concerned in the first content, acquire an image 
determine a composition mode corresponding to the scene information (Para 47-53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree.);
and compose the preview image according to the composition mode (Para 54-59; 104; Provide an image composition adjustment suggestion on the first content for the user according to the matching evaluation degree and the preset image composition template, where the adjustment suggestion is a tip on how to adjust the image composition relationship in the first content, so that the image composition relationship completely matches the preset image composition template.  A photographing method in this embodiment can enable a user to directly obtain image composition quality of a photo and obtain an image composition adjustment suggestion on to-be-photographed first content, and after the user adjusts the first content according to the image composition adjustment suggestion, the problem of poor photographing quality in the prior art can be effectively solved).
Regarding claim 11, He discloses a device the device of claim 10, wherein the processor is further configured to:

acquire a composition mode corresponding to the composition feature data from preset composition modes when the composition feature data matches preset composition feature data (Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree).
Regarding claim 12, He discloses the device of claim 10, wherein the scene information comprises foreground object category information, and
wherein the processor is further configured to:
determine a main object from the preview image based on the foreground object category information (Para 43-57; after a first subject with which a user is concerned is determined in to-be-photographed first content, an image composition relationship between the first subject and a second subject in the first content is obtained);
acquire an area of the main object in the preview image; and determine the composition mode for the preview image based on the area of the main object in the preview image (Para 43-55; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a 
Regarding claim 13, He discloses the device of claim 10, wherein the scene information comprises background category information and foreground object category information, and
wherein the processor is further configured to:
determine a category of a background of the preview image based on the background category information (Para 16-17; 109;  obtain a main subject and a 
determine a category of a foreground object of the preview image based on the foreground object category information (Para 16-17; 109;  obtain a main subject and a background subject of the photo according to a focal point of the photo; the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color information, body type, and vagueness of an outline); and
determine the composition mode for the preview image based on the category of the background of the preview image and the category of the foreground object of the preview image (( Para 17; Para 54-59, 104;  the image composition analysis and evaluation unit 25 is configured to determine an image composition relationship between the first subject and a second subject, and make comparison and analysis to give an image composition quality evaluation according to a pre-stored image composition template).

wherein the processor is configured to:
determine a preset position of a foreground object in a composition according to the foreground object category information and the composition mode (Para 79; detecting whether the outline of the first subject is close to all golden section points in the golden section image composition template (that is, whether close to four "cross" marks in FIG. 3A).);
determine a real position of the foreground object in the composition based on the preset position of the foreground object and the foreground object position information (Para 79-85; Figs. 3B; 3C; the photographing device detects that a horizontal plane (an edge of a range, that is, the first subject) is closer to a location of a golden section line in the golden section image composition template, after matching the image composition relationship with the golden section image composition template, the photographing device obtains that the first subject in the image composition relationship is closer to a location of a lower section line.); and
arrange the foreground object at the real position of the foreground object in the composition (Para 85; after matching, comparison, and computing, a matching evaluation degree is given, and further, an image composition adjustment suggestion is given, where the image composition adjustment suggestion may be an illustrated suggestion, which 
Regarding claim 18, He discloses   a mobile terminal (Fig. 4B; Para 7-8, 41, 109, 144; photographing device; smart camera), comprising an imaging device (Fig. 4B; Para 7-8, 41, 109 ; photographing device), an image processing circuit  (Para 109; subject recognition and analysis unit 24, image composition analysis and evaluation unit , image composition adjustment suggestion unit ) and a display ( Para 59; display screen), wherein
the imaging device is configured to acquire a preview image to be processed  (Para 105; image composition adjustment suggestion obtaining unit 044, where the first acquiring unit 041 is configured to acquire to-be-photographed first content;) and send the preview image to be processed to the image processing circuit ( Para 109; the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color information, body type, and vagueness of an outline; the image composition analysis and evaluation unit 25 is configured to determine an image composition relationship between the first subject and a second subject, and make comparison and analysis to 
receive the preview image to be processed from the imaging device; identify scene information from the preview image; determine a composition mode corresponding to the scene information ( Para 109;  the subject recognition and analysis unit 24 is configured to analyze and extract the first subject with which the user is concerned, and is configured to analyze and recognize another background subject; and the subject recognition and analysis unit 24 may further be configured to analyze detailed features of the first subject, such as color information, body type, and vagueness of an outline; the image composition analysis and evaluation unit 25 is configured to determine an image composition relationship between the first subject and a second subject, and make comparison and analysis to give an image composition quality evaluation according to a pre-stored image composition template) ; compose the preview image according to the composition mode (Para 109); and send the composed preview image to the display; and the display is configured to display the composed preview image ( Para  77-89; 109-118;  display an image composition adjustment suggestion ;the photographing device obtains that the first subject in the image composition relationship is closer to a location of a lower section line. In this case, after matching, comparison, and computing, a matching evaluation degree is given, and further, an image composition adjustment suggestion is given, where the image composition adjustment suggestion may be an illustrated suggestion, which suggests that the user adjust framing according to a direction of the dotted line. After the user adjusts the framing according to the image composition adjustment suggestion, the 
	Regarding claim 19, He discloses the mobile terminal of claim 18, wherein the image processing circuit is further configured to:
generate composition feature data related to the scene information based on the scene information (Para 43-47; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject); and
acquire a composition mode corresponding to the composition feature data from preset composition modes when the composition feature data matches preset composition feature data ( Para 47- 53; Match the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree).
Regarding claim 20, He discloses the mobile terminal of claim 18, wherein the scene information comprises foreground object category information, and
wherein the image processing circuit is further configured to: determine a main object from the preview image based on the foreground object category information (Para 43-57; after a first subject with which a user is concerned is determined in to-be-photographed first content, an image composition relationship between the first subject and a second subject in the first content is obtained);
 determine the composition mode for the preview image based on the area of the main object in the preview image (Para 43-55; After determining a first subject with which a user is concerned in the first content, acquire an image composition relationship between a second subject in the first content and the first subject, where the second subject is a background subject in the first content except the first subject. For example, the first subject may be a partial close-up of a building, a partial close-up of a landscape, a person, multiple persons, an area in a range, or a river, a section of path, or the like. If the first subject is a river, trees around the river, and the like are all the background subject. It should be noted that the first subject in this embodiment may be multiple areas in the first content. It can be understood that matching the image composition relationship between the second subject and the first subject with a preset image composition template can be understood as location matching performed using the image composition relationship and a special line or a special point in the preset image composition template. The preset image composition template in this embodiment may be a golden section template, a compact template, a triangular image composition template, a diagonal image composition template, a vertical line image composition template, and/or a horizontal line image composition template, an asymmetric image composition template, an S-shaped image composition template, an X-shaped image composition template, or the like.).




Allowable Subject Matter
Claims 5,7,8, 14,16,17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
regarding claim 5,  none of the prior art discloses “wherein the composition mode corresponding to the scene information comprises a nine-square lattice composition mode and a triangular composition mode, and
wherein composing the preview image according to the composition mode comprises:
determining a number of foreground objects of the preview image based on foreground object category information in the scene information;
composing, responsive to determining that the number of the foreground objects of the preview image is equal to or greater than a threshold, the preview image according to the nine-square lattice composition mode; and
composing, responsive to determining that the number of the foreground objects of the preview image is less than the threshold, the preview image according to the triangular composition mode” in combination of other limitation disclosed  in its base claim. 

wherein identifying the scene information from the preview image comprises: performing feature extraction on the preview image using a basic network in a neural network to obtain feature data;
inputting the feature data into a classification network in the neural network to perform classification detection on a background of the preview image, and outputting a first confidence map, wherein each pixel in the first confidence map represents a degree of confidence that the pixel in the preview image belongs to the background of the preview image;
inputting the feature data into an object detection network in the neural network to detect a foreground object from the preview image, and outputting a second confidence map, wherein each pixel in the second confidence map represents a degree of confidence that the pixel in the preview image belongs to the foreground object;
performing weighting on the first confidence map and the second confidence map to obtain a final confidence map of the preview image; and
determining the background category information and the foreground object category information of the preview image according to the final confidence map” in combination of other limitation its base claim.

Regarding claim 14, none of the prior art discloses “wherein the composition mode corresponding to the scene information comprises a nine-square lattice composition mode and a triangular composition mode, and
wherein the processor is further configured to:
determine a number of foreground objects of the preview image based on foreground object category information in the scene information;
compose, responsive to determining that the number of the foreground objects of the preview image is equal to or greater than a threshold, the preview image according to the nine-square lattice composition mode; and
compose, responsive to determining that the number of the foreground objects of the preview image is less than the threshold, the preview image according to the triangular composition mode” in combination of other limitation disclosed in its base claim.
Regarding claim 16, none of the prior art discloses “wherein the scene information comprises background category information and foreground object category information, and
wherein the processor is configured to:

input the feature data into a classification network in the neural network to perform classification detection on a background of the preview image, and output a first confidence map, wherein each pixel in the first confidence map represents a degree of confidence that the pixel in the preview image belongs to the background of the preview image;
input the feature data into an object detection network in the neural network to detect a foreground object from the preview image, and output a second confidence map, wherein each pixel in the second confidence map represents a degree of confidence that the pixel in the preview image belongs to the foreground object;
perform weighting on the first confidence map and the second confidence map to obtain a final confidence map of the preview image; and
determine the background category information and the foreground object category information of the preview image according to the final confidence map” in combination of other limitation disclosed in its base claim. 
Regarding claim 17, none of the prior art discloses “wherein the scene information further comprises foreground object position information, and
wherein the processor is configured to:

perform weighting on the first confidence map, the second confidence map and the border detection map to obtain the final confidence map of the preview image; and
determine the background category information, the foreground object category information and the foreground object position information of the preview image based on the final confidence map” in combination of other limitation disclosed in its base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XI WANG/Primary Examiner, Art Unit 2696